DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on August 31, 2022.
•	Claims 1 and 10 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed 08/31/2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing some of the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to Applicant’s amendments.
The Examiner is maintaining some of the 35 USC § 112 rejections.  Furthermore,  Applicant’s arguments with respect to 35 USC § 112 (a) have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 10-11, that the limitations “receiving a shock request comprising a risk stress scenario and a risk factor in one of a plurality of different jargons; converting the shock request from the one of the different jargons to a standardized language,” are supported by the Specification, Examiner respectfully disagrees.  Although the Specification at [0025]-[0027] discloses the front office system using different jargons, the Specification is devoid of any disclosure that a shock request is in one of plurality of different jargons.  Furthermore, although the Specification at [0025]-[0027] discloses standardizing jargons used by a scenario management system and its consumers, the Specification does not disclose converting a shock request from a jargon to a standardized language.  The limitations therefore are new matter.
Regarding Applicant’s arguments on page 11, that the limitation “continuing traversing the decision tree until all the nodes are traversed” is supported by the disclosure, the Examiner respectfully disagrees.  Applicant’s reliance upon FIG. 2 is not persuasive.  Although FIG. 2 shows a loop to check if there are more nodes to traverse, this is not the same as traversing all nodes, as required by the claim.  For example, there may be more nodes to traverse in one particular branch of a decision tree until reaching a leaf; this traversal may leave some nodes that are part of different branches untraversed even when traversing nodes if there are “more nodes to traverse.”  The Specification does not define in what circumstances there would be “more nodes to traverse,” nor does the Specification disclose how to determine whether or not to continue traversing more nodes.  Therefore the limitation is new matter.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 14, that the claims are directed to a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a front office system; a scenario definition store; a central scenario management system executed by at least one computer processor; wherein the system performs operations using the computer processor and a storage configured with a database; storing data in the database; configuring the database with a plurality of decision trees; receiving data from the front office system in one of a plurality of different jargons; converting the shock request from the one of a plurality of different jargons to a standardized language such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  Furthermore, the Specification at [0051] states “The system of the invention or portions of the system of the invention may be in the form of a ‘processing machine’ such as a general purpose computer.”  The Specification at [0053] states “This processing of data may be in response to commands by a user or users of the processing machine.”   
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic information processing apparatus and a generic system including a front office system, a central management system, and a database to perform the claimed method steps and system functions.  The information processing apparatus and a generic system including a front office system, a central management system, and a database are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a business solution to a business problem at least at [0002], disclosing “stress testing frameworks are often used for active market risk management to compliment statistical risk management tools… by providing exposure information to potential risk events.  Stress testing is done using a variety of market risk scenario definitions that reflect the plausible or observed historical market moves.”  The Specification further describes the problem of “management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves.”
Applicant further argues on page 15 that generating a new decision tree that reduces the number of hops would reduce the computing power expanded by a computer (i.e., a technological improvement).  The argument is not persuasive.  It is noted, “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible as an improvement to computer functionality.” Customedia, 951 F.3d at 1364 (quoting Intell. Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015)); see also BSG Tech LLC v. BuySeasons, Inc., 899  F.3d  1281,  1288  (Fed. Cir. 2018) (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation of “receiving a shock request comprising a risk stress scenario and a risk factor in one of a plurality of different jargons” at lines 12-13.  Although the Specification at [0025]-[0027] discloses the front office system using different jargons, including standardizing jargons, the Specification is devoid of any disclosure that a received shock request is in one of a plurality of different jargons.  Therefore, it is new matter.
Furthermore, claim 1 recites the limitation of “converting the shock instruction from the standardized language to the one or of a plurality of different jargons,” in lines 14-15. Although the Specification at [0025]-[0027] discloses the front office system using different jargons, including standardizing jargons, the Specification is devoid of any disclosure that a shock instruction is converted from a standardized language to a jargon. Therefore, it is new matter.
Furthermore regarding claim 1, claim 1 recites the limitation of “continue traversing the decision tree matching the risk factor type until all the nodes are traversed.”  The Specification is devoid of any disclosure to support this limitation.  Although the Specification at [0039]-[0040] discloses traversing nodes “if there are more nodes to traverse,” the Specification does not explicitly state traversing all nodes of the decision.  In fact, the Specification does not define in what circumstances there would be “more nodes to traverse,” nor does the Specification disclose how to determine whether or not to continue traversing more nodes.  Therefore the limitation is new matter.
Furthermore regarding claim 1, claim 1 recites “generating a new decision tree that reduces the number of hops required for identifying the node that matches the normalized risk factor” at lines 30-31.  Although the Specification at [0048] discloses “the training model may suggest an optimized traversal algorithm resulting in a new decision tree,” the Specification is devoid of any disclosure of generating a new decision tree that reduces the number of hops required for identifying the node that matches the normalized risk factor.  Although the Specification describes an “optimized traversal algorithm,” the Specification offers no explanation as to what aspect of a decision tree is being optimized – nor does the Specification describe that the number of hops are reduced.  Therefore, the limitation is new matter.
Claim 10 recite similar limitations.
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1 and 10 are directed to a method (claim 1) a system (claim 10).  Therefore, on its face, each independent claim 1 and 10 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1 and 10 recite, in part, a method and a system of organizing human activity.  Using the limitations in claim 10 to illustrate, the claim recites a system for decision tree-based management of risk stress scenarios; a plurality of scenarios; a scenario definition access layer; a scenario/shock resolution service; a risk selection criteria evaluator; and a risk factor data model; a plurality of decision trees, the operations including defining risk stress scenarios based on risk factors; a plurality of decision trees, each decision tree matching a risk factor type for a standardized risk factor and including a plurality of nodes, each node having a shock instruction, no shock instruction, or an instruction relating to another node; receiving a shock request comprising a risk stress scenario and a risk factor; normalizing the risk factor using the risk factor data model resulting in standardized risk exposure; retrieving a decision tree matching a risk factor type for the standardized risk factor; traversing the decision tree from a root node to a child node at the end of one of the plurality of branches to identify a node that matches the normalized risk factor; upon identifying, via the risk selection criteria evaluator, that the child node comprises no shock instruction, traversing the decision tree from the child node toward the root node until reaching a first node comprising a shock instruction; continue traversing the decision tree matching the risk factor type until all nodes are traversed; identifying a number of hops to identify the node that matches the normalized risk factor; and generating a new decision tree that reduces the number of hops required for identifying the node that matches the normalized risk factor.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices, including mitigating risk (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for receiving a shock request comprising a scenario and risk factor, normalizing the risk factor resulting in standardize risk exposure, retrieving a decision tree matching a risk factor type, and traversing the decision tree to identify a node that matches the normalized risk factor, which is a fundamental economic practices, specifically mitigating risk.  The mere nominal recitation of an information processing apparatus comprising at least one computer processor does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of the claims include a front office system; a scenario definition store; a central scenario management system executed by at least one computer processor; wherein  the system performs operations using the computer processor and a storage configured with a database; storing data in the database; configuring the database with a plurality of decision trees; receiving data from the front office system in one of a plurality of different jargons; converting the shock request from the one of a plurality of different jargons to a standardized language.  The Specification at [0051] states “The system of the invention or portions of the system of the invention may be in the form of a ‘processing machine’ such as a general purpose computer.”  The Specification at [0053] states “This processing of data may be in response to commands by a user or users of the processing machine.”  The additional elements are recited at a high-level or generality (i.e., as generic computing components performing a generic computer function of storing decision trees in a database; receiving a request; converting a request to a standardized language; normalizing data; retrieving a decision tree; traversing a decision tree; and predicting an optimized decision tree using machine learning) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2, 7-9, 11, and 16-20 simply help to define the abstract idea. Furthermore, dependent claims 3-6, 12-15 simply define the technological environment.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190080248 A1 (“Kohli”) discloses providing input to a prediction model to obtain multiple decision trees via the prediction model. Each decision tree of the multiple decision trees may comprise nodes and conditional branches, each node of the nodes of the decision tree indicating a probability of a dividend-related classification for a transaction that corresponds to the node.
US 2012/0246094 (“Hsu”) discloses a system, method or computer program product for electronically constructing data indicative of an investible risk factor portfolio.  
Maria A. Osorio, Erika Jiménez, and Abraham Sánchez, "A DSS for Stochastic Multistage Portfolio Optimization in the Mexican Market;" IEEE; dated December 2008 https://ieeexplore.ieee.org/document/4737842?source=IQplus (hereinafter “Osorio”) discloses a decision support system for portfolio management in the Mexican market, including the financial investments consideration for a database, the uncertainty representation in scenario trees and the requirements for a portfolio optimization model that uses a stochastic programming approach to formulate the multistage optimization model, modified with new constraints and solved it with a Simulated Annealing procedure, and the scenario tree was generated by a simulation and clustering process.
Wenqian Wei; "Multithreading for High Performance Finance Risk Analysis;" Brunel University; dated September 2013 https://bura.brunel.ac.uk/bitstream/2438/7805/1/FulltextThesis.pdf (hereinafter “Wenqian”) discloses various methods to quantify Value at Risk (VaR), including parameter method, historical data processing method, and Monte Carlo simulation method.
“Language and locale resolution overview” by Andriod Developer Documentation, dated November 14, 2018 https://developer.android.com/guide/topics/resources/multilingual-support (hereinafter “Android”) discloses translation from a default language to a selected language.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694